FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                    BILL OF COSTS
                          Court of Appeals No. 12-13-00035-CV

                                    Trial Court No. 2011-115

Aaron Jordan, Michael Jordan, Heather Jordan, Gilbert Jordan, Phyllis Ann
Woods and Donna Joyce Curtis

Vs.

Cynthia Kay Lyles
DOCUMENTS FILED                           AMOUNT       FEE PAID BY
Motion fee                                    $15.00   Hope Sorensen
Motion fee                                    $10.00   Hope Sorensen
Motion fee                                    $10.00   Jackie Groves
Motion fee                                    $10.00   Ramey & Flock
Motion fee                                    $10.00   Ramey & Flock, P.C.
Motion fee                                    $10.00   Ramey & Flock PC
Motion fee                                    $10.00   Ramey & Flock P.C.
Motion fee                                    $10.00   Chad Baruch
Motion fee                                    $10.00   Charles Baruch
Reporter's record                          $3,557.50   Plantiffs
District or County Clerk`s Record            $121.00   Unknown
Filing                                       $100.00   Charles Baruch
Supreme Court chapter 51 fee                  $50.00   Charles Baruch
Indigent                                      $25.00   Charles Baruch
TOTAL:                                     $3,948.50

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 26th day of May 2015, A.D.

                                                 CATHY LUSK, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk
FILE COPY